Citation Nr: 1401287	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-10 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from August 1989 to July 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  At his request the Veteran was scheduled for a Travel Board hearing in August 2010; he failed to appear for the hearing.  In September 2011 the case was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's Virtual VA electronic record (and a temporary file that is now associated with the record) reflects that while the appeal seeking a TDIU rating was pending, an April 2013 rating decision adjudicated the matter of the schedular rating for the Veteran's PTSD and assigned a 100 percent schedular rating for the disability, effective January 11, 2012 (the date of receipt of the claim).  [May 2013 written argument by the Veteran's representative suggests that at that point the representative had not yet been notified of the grant.]  

While an award of a total schedular rating does not render moot a claims for TDIU (as there are effective date considerations, and a total schedular rating for one disability does not preclude a TDIU rating for other disability-not considering the one assigned a schedular rating), the action does have impact on a pending TDIU claim (as it involved development of additional evidence pertinent to the TDIU question and includes a finding of total occupational impairment).  Consequently, due process considerations required readjudication of the TDIU issue following the April 2013 rating decision (with notice to the Veteran and his representative, and affording them opportunity to present further evidence and argument.  A review of the record found this has not been done; i.e., there is no subsequent supplemental statement of the case (SSOC).  This due process defect requires correction.   


Accordingly, the case is REMANDED for the following action:

The RO should review the record, arrange for any further development necessary, and readjudicate the Veteran's claim for a TDIU rating in light of the additional evidence added to the record since the last prior adjudication of the TDIU issue, and the RO's determination that the Veteran's PTSD causes total occupational impairment  (as denial of TDIU and a simultaneous grant of a 100 percent schedular rating for PTSD appear to be facially inconsistent).  If the claim remains denied the RP should issue an appropriate SSOC, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

